Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to because the lead line for reference character “29” in Fig. 3 indicates an incorrect structure. The reference character “29” should indicate a linkage mechanism.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “locking mechanism” as recited in claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “49” indicating a locking mechanism.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. As can be seen in Fig. 7, the drawings show an array of holes in a cartridge that includes just a single row. Therefore, the array as described in claim 14, where both “m” and “n” must be greater than 1 must be shown of the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Fig. 7 includes the reference character “83”, which is supposed to indicate a receiving portion, but no structure of the receiving portion that the reference character points to is shown in the drawings (not just in Fig. 7, but in any of the figures). The structure of the receiving portion cannot be seen, even though the reference character “83” is technically present. Therefore, .
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because it exceeds 150 words and because it includes legal phraseology, in particular “said” at line 14.  Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In . Correction is required.  See MPEP § 608.01(b).
Claim Objections
The claims are objected to because of the following informalities:  
Claim 1 at line 7 recites, “therein”. This recitation should read – in the main receiving area –. The examiner further suggests reciting this recitation after “the edible product to be cut”.
Claim 1 at line 14 recites, “, into a series of main cuts,”. The two commas in this recitation should be deleted.
Claim 1 at lines 23-24 recites, “at least one of said main and preliminary cutting interfaces (17, 23) of the two different cutting assemblies (13,19)”. This recitation should read the new descriptor “different” in the names of the already introduced cutting assemblies. The examiner suggests instead reciting – at least one of said main cutting interface and said preliminary cutting interface – because repeating “of the different cutting assemblies (13, 19)” is not required.
Claim 5 at line 13 requires a comma immediately before “each of the links”.
Claim 5 at line 14 on page 28 recites, “the plate holding component (9)”. The number 9 should be replaced with 47 in this recitation.
Claim 7 recites, “a pair of first and second linkage mechanisms”. This recitation is redundant because, in view of the present specification, it is clear the Applicant intends there to be two linkage mechanisms. This recitation should read either of – a pair of linkage mechanisms – or – first and second linkage mechanisms –.
Claim 7 requires a comma before “each of” at line 3 of the claim.
Claim 10 at the final paragraph includes two commas which should be deleted.
Claim 16 at the first paragraph includes two commas that should be deleted.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
“a main pushing assembly” as recited in claim 1 (first, “assembly” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “for selectively pushing the edible product (3) to be cut along a give travel distance (11)”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the phrase “being positioned, shaped, and sized about the base frame (5)” does not describe any structure for performing a pushing function);
“a locking mechanism” as recited in claim 6 (first, “mechanism” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “for selectively locking the at least one pusher plate”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “locking” preceding “mechanism” describes the function, not the structure of the mechanism);
“a clipping mechanism” as recited in claim 15 (first, “mechanism” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “for removably securing the removable cutting cartridge”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “clipping” preceding “mechanism” describes the function, not the structure of the mechanism); and
“a mounting assembly” as recited in claim 16  (first, “assembly” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “for removably mounting the housing component”; third, the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 6 fails to comply with the written description requirement. Claim 6 recites, “a locking mechanism” that performs a locking function, which recitation is interpreted as invoking interpretation under 35 USC 112(f) as explained above.  In the present case, the specification merely includes a restatement of function of the ‘locking mechanism’ without more description of the means that accomplish the function, and thus the present specification fails to provide adequate written description under section 112(a) or pre-AIA  section 112, first paragraph for the ‘locking mechanism’.
Claims 3-7, 9-11, and 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites, “a manual operation of the at least one handle (25)” at lines 5-6. This recitation is indefinite because it is unclear whether a new manual operation is being introduced. Note that claim 1 previously introduces “a manual operation of the main pushing assembly”. Since the main pushing assembly includes the at least one handle according to claim 3, the “manual operation” introduced in claim 3 can also be considered as a manual operation of the main pushing assembly. However, the fact that claim 3 refers to “a” manual operation suggests that a new manual operation is being introduced. 
Claim 5 is indefinite because it is unclear how many first and second extremities are required. The claim at line 14 recites “first and second extremities” of each of the links. Line 16 introduces an additional “first extremity” of the first link, line 17 introduces an additional “second extremity” of the first link, line 18 introduces an additional “first extremity” of the second link, and lines 18-19 introduce an additional “second extremity” of the second link. Are the additional extremities of lines 16-19 the same as the extremities of line 14, or additional extremities? The specification suggests the formers; however, the plain language of the claim suggests the latter (noting the use of “a” to introduce each extremity at lines 16-19).
Claim 5 at line 27 recites, “a manual operation”. This recitation is indefinite because the relationship between this manual operation and the ‘manual operations’ of claims 1 and 3 is unclear. Are there three manual operations? One manual operation? If the former is intended, the manual operations should be given names such as first, second, and third manual operations. If the latter is intended, then instead of reciting “a” manual operation, the claim 5 should recite “the manual operation” (and that the manual operation should be described consistently). 
Claim 5 at line 1 on page 28 recites, “corresponding holes” of the main cutting interface. This recitation is indefinite because holes of the main cutting interface are already introduced in claim 1. It is unclear whether claim 5 reciting “corresponding holes” is intending to introduce new holes or to refer to the previously introduced holes. Are the holes of claim 5 new holes, the same holes, or a subset of the holes previously introduced in claim 1?
Claim 5 at each of lines 4 (twice) and line 6 on page 28 recites “substantially”, which is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill 
Claim 5 at line 7 recites, “upon manual operation”.  This recitation is indefinite because it is unclear whether yet another “manual operation” is being introduced.
Claim limitation “locking mechanism” as recited in claim 6 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The written description merely introduces a “locking mechanism” and describes its function without describing any structure of the locking mechanism. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	Claim 7 recites that “the at least one handle (25) is pivotably connected to the first and second linkage mechanisms (29)”. This recitation is indefinite in view of the present specification, where the handle 25 is rigidly and directly connected to a portion 33 of each linkage mechanism 19 and indirectly pivotably coupled to another portion 35 of each linkage mechanism 19. Conventionally, reciting that a handle is pivotably connected to a linkage would not permit a rigid connection between the handle and a portion of the linkage to which the handle is directly connected; however, such an interpretation is required in order for the claim to read on the embodiment of the invention as disclosed in the present specification. The examiner suggests the Applicant amend claim 7 to better describe that the handle is connected to the linkage mechanism, or that the handle is pivotably coupled to a portion of each of the linkage mechanisms. 

	Claim 7 introduces “a single and common pusher plate”. This recitation is indefinite because it is unclear whether a new pusher plate is being introduced, or whether ‘a single and common pusher plate’ as recited in claim 7 intends to refer to the same pusher plate already introduced in claim 3.
	Claim 7 recites, “the at least one handle” and “the at least one pusher plate”. These recitations are indefinite because it is unclear what handle and pusher plate are being described – those introduced earlier in claim 7 or those in claim 3.
Claim 7 recites “substantially” cylindrical at line 3 on page 29. The recitation of “substantially” is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is no explicit discussion of the meaning of “substantially” in the present application. Moreover, in view of the present application, it is unclear how to interpret the term. Fig. 5 appears to show a handle that varies in cross-sectional diameter along its length, rendering the handle non-cylindrical. How much variation from cylindrical is encompassed by the term? Must a handle merely appear to be somewhat cylindrical? Must the handle be cylindrical to the extent manufacturing processes permit?
Claim 7 at line 8 on page 29 recites, “corresponding holes” of the main cutting interface. This recitation is indefinite because holes of the main cutting interface are already introduced in claim 1. It is unclear whether claim 7 reciting “corresponding holes” is intending to introduce new holes or to refer to 
Claim 9 recites, “an array of holes” at line 6 on page 30. This recitation is indefinite because it is unclear whether a new array of holes is being introduced, or whether claim 9 intends to refer to the same holes already introduced in claim 1. 
Claim 11 recites “substantially” rectangular at line 21 and again at line 23. The recitation of “substantially” is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is no explicit discussion of the meaning of “substantially” in the present application. Moreover, in view of the present application, it is unclear how to interpret the term. For example, Fig. 4 shows a cartridge that deviations quite substantially from being perfectly rectangular. The bottom end of the cartridge widens, and there is an indentation in the bottom end of the cartridge. Is this cartridge considered “substantially rectangular”, or does it deviate from rectangular by too great of a degree? If the former is intended, how much more deviation from rectangular is permitted?
Claim 13 recites, “a housing compartment having a cavity being positioned, shaped and sized for receiving therein”. This recitation is indefinite because it is unclear whether “therein” is describing “in the housing compartment” or “in the cavity”. Either interpretation is consistent with the present disclosure.
Claim 13 at line 13, “corresponding holes” of the preliminary cutting interface. This recitation is indefinite because holes of the preliminary cutting interface are already introduced in claim 1. It is unclear whether claim 13 reciting “corresponding holes” is intending to introduce new holes or to refer to the previously introduced holes. Are the holes of claim 13 new holes, the same holes, or a subset of the holes previously introduced in claim 1? 

Claim 14 recites, “an array of holes”. This recitation is indefinite because an array of holes of the preliminary cutting assembly is already introduced in claim 1. It is unclear whether claim 14 is referring to the same array of holes or whether claim 14 is introducing new holes.
Claim 16 recites “substantially” rectangular twice in the second paragraph. The recitation of “substantially” is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is no explicit discussion of the meaning of “substantially” in the present application. Moreover, in view of the present application, it is unclear how to interpret the term. How much deviation from “substantially” rectangular is encompassed? Must the shape be closer to rectangular than any other shape? Must the shape be as close to rectangular as manufacturing processes permit? Is some other standard to be applied, and if so what one?
Claim 19 at the final paragraph recites, “at least one given series of female components” and “a corresponding series of male components”. These recitations are indefinite because it is unclear how these recitations relate to the previously introduced “first and second series of male components” and new structures for “at least one given series of female components” and “a corresponding series of male components”? Or, are “at least one given series of female components” and “a corresponding series of male components” as recited in the final paragraph of claim 19 referring to the same structures already introduced in the first paragraph?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-13 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. No. 2011/0197452 A1 to So.
Regarding claim 1, So discloses a cutting device (see Fig. 1) for cutting an edible product into a plurality of pieces (see paragraph 25), the cutting device comprising: 
a base frame 10;
 a main receiving area 30 (the area within the frame 10; noting that confusingly So uses the reference character “30” for both the area and the main cutting assembly as can be seen in Fig. 5) disposed about the base frame 10 for receiving therein the edible product to be cut (see Figs. 5 and 10); 
a main pushing assembly (including pusher block 20 and additional structures described below) being positioned, shaped and sized about the base frame 10 for selectively pushing the edible product to be cut along a given travel distance within the main receiving area 30 (compare Figs. 9 and 10; see also paragraph 23), via a manual operation of the main pushing assembly (such as when the user rotates the handle 17; see paragraph 23); 

a preliminary cutting assembly (including a plate 51) removably mountable about the base frame 10 (compare Figs. 1 and 9) for first receiving and cutting the edible product into a series of preliminary cuts (see paragraphs 27 and 28), via an array of holes provided by a preliminary cutting interface 51 of the preliminary cutting assembly (see Figs. 4 and 5), prior to insertion of the edible product into the main receiving area 30 (see the position of the preliminary cutting assembly above the main receiving area 30 in Fig. 2), wherein the edible product is ultimately cut into a series of pieces resulting from passage of the edible product through at least one of said main and preliminary cutting interfaces of the two different cutting assemblies of the cutting device (see paragraphs 23 and 27-28).
Regarding claim 2, So discloses that the base frame 10 is an elongated base frame (see Fig. 5), and wherein the main receiving area 30 is an elongated main receiving area (see Fig. 5).
Regarding claim 3, So discloses that the main pushing assembly includes at least one handle 17 and at least one pusher plate 20, the at least one pusher plate 20 being operatively connected to the at least one handle 17 via at least one linkage mechanism (including links 23, 24, 25, and 26; see Figs. 5, 9, and 10), the at least one pusher plate 20 being further configured for travelling along the main receiving area 30 via a manual operation of the at least one handle 17 (compare Figs. 9 and 10; see also paragraph 23).
claim 4, So discloses that the at least one linkage mechanism includes at least one component 23 and 24 being pivotably mounted about the base frame 10 of the cutting device (compare Figs. 9 and 10).
Regarding claim 5, So discloses that the at least one linkage mechanism includes first and second links 23 and 25 each of the links 23 and 24 having first and second extremities (see Fig. 5 and the discussion of these extremities below), the first link 23 being pivotably mounted about a corresponding supporting component (adjacent 16) of the base frame 10 of the cutting device (see Figs. 5, 9, and 10), with a first extremity of the first link being operatively connected to the at least one handle 17 (relative to Fig. 5 the ‘first extremity’ is a right extremity), and a second extremity of the first link 23 (relative to Fig. 5 the ‘second extremity’ is a left extremity) being pivotably connected to a first extremity of the second link 25 (see Figs. 5 and 6), and a second extremity of the second link 25 being operatively connected to the main pushing assembly (see Fig. 5 and 6); wherein the second extremity of the second link  25 is positioned, shaped and sized to travel along a corresponding slot 13 provided about a side wall of the base frame 10 of the cutting device (see Fig. 5 showing the slot and compare Figs. 9 and 10 to see the travel); wherein the second extremity of the second link 25 is operatively connected to a sliding component 22 configured for travelling along said corresponding slot 13 (see Figs. 5 and 6), and wherein the second extremity of the second link 25 is operatively connected to the main pushing assembly (see Figs. 5 and 6), so that a manual operation of said main pushing assembly via the at least one handle 17 forces the at least one pusher plate 20 to travel along the main receiving area 30 and to push the edible product to be cut into and through corresponding holes of the main cutting interface of the main cutting assembly 30 (compare Figs. 9 and 10; see also paragraph 23); wherein the first link 23 of the at least one linkage mechanism includes a substantially straight portion and a substantially curved portion (right and left portions, respectively, relative to Fig. 5), and wherein the second link 25 of the at least one linkage mechanism is substantially straight (see Fig. 5), so as to provide the main pushing assembly with a lever 
Regarding claim 6, So discloses that the plate holding component comprises a locking mechanism (see the two cutouts that receive the projections extending from the pusher plate 20 in Fig. 5) for selectively locking the at least one pusher plate 20 of the main pushing assembly in place with respect to the plate holding component (see Fig. 5 – the locking mechanism is the cutouts that receive the projections extending from the pusher plate 20, and the cutouts lock the distal ends of the plate 20 once the projections are inserted into the openings and the plate 20 is rotated so that the distal ends of the projections are no longer aligned with the cutouts); and wherein the locking mechanism is configured so that locking in place of the at least one pusher plate 20 of the main pushing assembly with respect to the plate holding component is accomplished via a rotation of the at least one pusher plate 20 with respect to said plate holding component (this feature is evident from Fig. 5 – one of the projections on the plate 20 has an upward facing receiving area and the other projection has  downward receiving area, such that rotation of the plate 20 causes the projections on the plate 20 to not be aligned with the cutouts of the locking mechanism to achieve a locking state).
Regarding claim 7, So discloses that the at least one linkage mechanism includes a pair of first and second linkage mechanisms 23+25 and 24+26 each of the linkage mechanisms being operatively connected to a single and common handle 17 (see Figs. 5 and 10), and being further operatively 
Regarding claim 8, So discloses that the array of holes of the main cutting interface of the main cutting assembly 30 is defined by a series of cutting blades 32 and 33 operatively connected to one another (see Figs. 5 and 10, e.g.).
Regarding claim 9, So discloses that the main cutting interface of the main cutting assembly 30 is provided by a removable cutting cartridge being selectively insertable into a corresponding compartment of the base frame 10 (the assembly 30 is the cartridge; see Fig. 5 and paragraph 24, which 
Regarding claim 10, So discloses that the removable cutting cartridge 30 includes a clipping mechanism 34 and 34’ operatively connectable to a corresponding receiving portion 15 and 16 of the base frame 10 for removably securing the removable cutting cartridge 30 in place about said base frame 10 (see paragraph 24 and Fig. 2); and wherein the clipping mechanism comprises a protruding portion 34 extendable beyond the receiving portion of the base frame 10 (see Fig. 3), in order to allow a user of the cutting device to push onto said protruding portion 34, for removing the removable cutting cartridge 30 from the compartment of the base frame 10 (see Fig. 3 and paragraph 24).
Regarding claim 11, So discloses that the removable cutting cartridge 30 has a substantially rectangular profile (see Fig. 5), and wherein the compartment of the base frame 10 for receiving said removable cutting cartridge 30 has a corresponding substantially rectangular profile (see Fig. 5); and wherein the removable cutting cartridge 30 is removably insertable into the compartment of the base frame 10 via a bottom opening of said base frame 10 (see paragraph 24 and Fig. 6 – paragraph 24 describes a vertical insertion direction; Fig. 6 shows a bottom opening in the frame 10 for the cartridge; note also Fig. 5 shows that insertion of the cartridge from above is impossible given the blocking of the path of the cartridge by the geometry of the frame 10).
Regarding claim 12, So discloses that the preliminary cutting assembly is removably mountable about a top portion of the base frame 10 (compare Figs. 2 and 9).
Regarding claim 13, So discloses that the preliminary cutting assembly of the cutting device includes a housing component 61 having a cavity 63 being positioned, shaped and sized for receiving therein the edible product to be cut via the preliminary cutting interface 51 (see Figs. 4 and 5), prior to 
Regarding claim 20, So discloses that the base frame 10 of the cutting device comprises a non-slip suction base 41 (see Fig. 9 and paragraph 26).
Claims Not Subject to Prior Art Rejection
Claims 14-19 are not subject to any prior art rejection under 35 USC 102 or 103. However, no determination of allowability can be made for these claims in view of the issues raised above under 35 USC 112.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the following references discloses a relevant food cutting device (all reference numbers are to US references unless otherwise noted):
10,759,071
9,302,403
7,587,968
2,303,595
2,353,607
3,115,172
2,661,039
8,640,587
Re 26,796
810,998
792,396
1,477,421
5,979,281
5,367,932
3,217,768
3,273,617
2014/0216226
GB 2 346 544
GB 2 246 510
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242.  The examiner can normally be reached on Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/EVAN H MACFARLANE/Examiner, Art Unit 3724